Citation Nr: 0910630	
Decision Date: 03/20/09    Archive Date: 03/26/09

DOCKET NO.  99-14 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disorder (lumbosacral strain).

2.  Entitlement to service connection for a heart murmur.

3.  Entitlement to service connection for arthritis of the 
hip, claimed as secondary to the low back disorder.




ATTORNEY FOR THE BOARD

S. M. Boehm, Law Clerk




INTRODUCTION

The Veteran served on active duty in the military from March 
1956 to September 1957.

This appeal to the Board of Veterans' Appeals (Board) is from 
a March 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Providence, Rhode 
Island.

In September 2005, the Board issued a decision reopening the 
Veteran's claim for service connection for a heart murmur 
based on new and material evidence.  The Board then proceeded 
to remand the underlying claim for service connection for a 
heart murmur to the RO, via the Appeals Management Center 
(AMC), for further development and consideration.  In May 
2008, the AMC issued a supplemental statement of the case 
(SSOC) denying the claim for service connection for a heart 
murmur.  The AMC then returned the file to the Board for 
further appellate consideration of this claim for a heart 
murmur.  

The Board's September 2005 decision also denied the Veteran's 
petition to reopen a previously denied claim for service 
connection for a low back disorder, as well as his claim for 
service connection for arthritis in his hip secondary to the 
low back disorder.  The Veteran appealed the Board's decision 
to the U.S. Court of Appeals for Veterans Claims (Court), to 
the extent it had denied the petition to reopen his claim 
concerning his low back and the related claim concerning the 
arthritis in his hip.

In a July 2007 order, granting a joint motion, the Court 
partially vacated the Board's decision to the extent it had 
denied the petition to reopen the claim concerning the low 
back disorder and the related, secondary, claim concerning 
the arthritis in the hip.  The Court remanded these claims to 
the Board for further development and readjudication in 
compliance with directives specified in the joint motion.  



And to comply with the Court's order, the Board in turn, in 
November 2008, remanded these claims for a low back disorder 
and arthritis in the hip to the RO via the AMC.  The Board 
also again remanded the claim for a heart murmur.  
In remanding these claims, the Board indicated the AMC needed 
to provide the Veteran additional Veterans Claims Assistance 
Act (VCAA) notice to comply with the Court's decisions in 
Kent v. Nicholson, 20 Vet. App. 1 (2006) and Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311(2007).  The Board also 
indicated the Veteran needed to receive notice compliant with 
38 U.S.C.A. § 5103(A)(b)(2) and 38 C.F.R. § 3.159(e)(1) 
regarding VA's unsuccessful attempt to obtain his 
Social Security Administration (SSA) records.  See also 
38 C.F.R. § 3.159(c)(2).

The AMC has since completed that additional development, 
continued to deny the claims, and returned the case to the 
Board for further appellate consideration.

FINDINGS OF FACT

1.  In February 1975, the RO initially considered and denied 
the Veteran's claim for service connection for a low back 
disorder.  The RO sent him a letter in April 1975 notifying 
him of that decision and apprising him of his procedural and 
appellate rights, and he did not appeal.

2.  The additional evidence received since that February 1975 
rating decision is cumulative of evidence already of record, 
does not bear directly and substantially on this claim, and 
is not so significant that it must be considered to fairly 
decide the merits of this claim.

3.  The April 2008 VA examiner indicated the Veteran does not 
have a current diagnosis of a heart murmur or valvular heart 
disease.

4.  The preponderance of the evidence shows the Veteran did 
not have arthritis of the left hip during service, within a 
year of his discharge from service, or for many ensuing 
years, and that the condition is otherwise unrelated to his 
service, including by way of his low back disorder, which, as 
explained, also is not service connected.


CONCLUSIONS OF LAW

1.  The RO's February 1975 decision denying service 
connection for a low back disorder is final.  38 U.S.C.A. 
§ 7105 (West 2007); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1103 (2008).

2.  New and material evidence has not been submitted since 
that February 1975 decision to reopen this claim.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) (as in effect prior to 
August 29, 2001).

3.  The Veteran does not have a heart murmur due to disease 
or injury incurred in or aggravated by his military service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

4.  The arthritis in the Veteran's left hip was not incurred 
in or aggravated by his military service, may not be presumed 
to have been incurred in service, and is not proximately due 
to, the result of, or chronically aggravated by a service-
connected disability, in particular, his low back disorder.  
38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1131, 1137, 1153, 
5107; 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.310.




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the VCAA, 
38 U.S.C.A. § 5100 et seq.  See also 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  That is, by way of letters dated 
in June 2002, May 2003, March 2004, October 2005, and 
December 2008, the RO and AMC on remand advised the Veteran 
of the evidence needed to substantiate his claims and 
explained what evidence VA was obligated to obtain or to 
assist him in obtaining and what information or evidence he 
was responsible for providing.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  For claims, as here, pending before 
VA on or after May 30, 2008, 38 C.F.R. § 3.159 was recently 
amended to eliminate the requirement that VA also request 
that a claimant submit any evidence in his or her possession 
that might substantiate the claims.  See 73 FR 23353 (Apr. 
30, 2008).  

The RO did not issue those VCAA notice letters prior to 
initially adjudicating the Veteran's claim in March 1998 - 
the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II).  But that initial 
adjudication was nearly two years before the enactment of the 
VCAA in November 2000, so the RO could not reasonably have 
been expected to comply with an Act that did not yet even 
exist.  And in Pelegrini II the Court clarified that, in 
these situations, the RO need not vitiate the initial 
decision and start the whole adjudicatory process anew, as if 
the initial decision was never made.  Rather, the RO need 
only provide any necessary VCAA notice and then readjudicate 
the claim such that the intended purpose of the notice is not 
frustrated and the Veteran is given ample opportunity to 
participate effectively in the adjudication of his claim.

Here, the RO issued the post-adjudicatory VCAA letters in 
June 2002, May 2003, and March 2004, before the September 
2004 supplemental statement of the case (SSOC) - wherein the 
RO readjudicated the claims based on any additional evidence 
that had been received since the initial rating decision in 
question, statement of the case (SOC), and in response to 
those notice letters.  


The Federal Circuit Court has held that an SOC or SSOC can 
constitute a "readjudication decision" that complies with all 
applicable due process and notification requirements if 
adequate VCAA notice is provided prior to the SOC or SSOC.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV).  As a matter of law, the provision of 
adequate VCAA notice prior to a readjudication "cures" any 
timing problem associated with inadequate notice or the lack 
of notice prior to an initial adjudication.  See also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Also, as mentioned, the Veteran received still additional 
VCAA notice in October 2005 and December 2008.  The more 
recent December 2008 letter informed him of the downstream 
disability rating and effective date elements of his claims.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
As well, the December 2008 VCAA notice letter informed him of 
what constituted new and material evidence to reopen his 
previously denied, unappealed claim for service connection 
for a low back disorder, keeping in mind the Board had 
directed he receive this specific notice when remanding this 
case in November 2008.  The letter complied with Kent v. 
Nicholson, 20 Vet. App. 1 (2006), since it apprised him of 
the specific reasons this claim was previously denied, in 
addition to explaining the type of evidence and information 
needed to establish his underlying entitlement to service 
connection (in the event the claim was reopened).  See, too, 
VA Gen. Couns. Mem., para. 2, 3 (June 14, 2006).  And since 
providing that additional notice, the AMC has again gone back 
and readjudicated his claims in the January 2009 SSOC based 
on any additional evidence received in response to that 
additional notice and since the initial rating decision at 
issue, SOC, and any prior SSOC.  See again Mayfield v. 
Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) 
and Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).



Moreover, the Veteran has not made any showing or allegation 
that the content of the VCAA notices resulted in any 
prejudice to him.  But see Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007) and Simmons v. Nicholson, 487 F.3d 892 
(Fed. Cir. 2007) (wherein the Federal Circuit Court held that 
any error by VA in providing the notice required by 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1), concerning 
any element of a claim, is presumed prejudicial and that once 
an error is identified, the burden shifts to VA to show it 
was harmless).  VA may overcome this presumption of 
prejudicial error, for example, by showing:  
(1) the defect was cured by actual knowledge on the part of 
the claimant, see Vazquez-Flores v. Peake, 22 Vet. App. 37, 
48 (2008) ("Actual knowledge is established by statements or 
actions by the claimant or the claimant's representative that 
demonstrates an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders v. Nicholson, 487 F. 3d 881, 889 
(Fed. Cir. 2007).  Additionally, consideration also should be 
given to "whether the post-adjudicatory notice and 
opportunity to develop the case that is provided during the 
extensive administrative appellate proceedings leading to the 
final Board decision and final Agency adjudication of the 
claim ... served to render any pre-adjudicatory section 
5103(a) notice error non-prejudicial."  Vazquez-Flores, 22 
Vet. App. at 46.  See, too, Overton v. Nicholson, 20 Vet. 
App. 427, 435 (2006) (finding the Board had erred by relying 
on various post-decisional documents for concluding adequate 
38 U.S.C.A. § 5103(a) notice had been provided to the 
appellant, the Court nonetheless determined the evidence 
established the veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

Until rather recently (August 2008), the Veteran was 
represented in his appeal by a licensed attorney.  In January 
2007, the Veteran's attorney had submitted a written brief to 
the Court specifically addressing the requirements for 
reopening the previously denied claim and for establishing 
underlying entitlement to service connection.  These written 
arguments evidence the Veteran's and the attorney's actual 
knowledge of the type evidence needed to support these 
claims.

With respect to the duty to assist, the RO and AMC on remand 
obtained the Veteran's service treatment records (STRs), 
private medical records, and VA medical records - including 
the report of his rather recent April 2008 VA compensation 
examination for a medical nexus opinion concerning the cause 
of his heart murmur - and, in particular, whether it is 
related to his military service.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 
38 C.F.R. § 3.159(c)(4).  As will be explained, the VA 
examiner found no evidence of heart murmur or disease, so 
obviously no means of attributing this claimed condition to 
the Veteran's military service

Etiological opinions have not been obtained concerning the 
Veteran's other claims for a low back disorder and for 
arthritis in his left hip.  Under McLendon, in disability 
compensation (service connection) claims, VA must provide a 
medical examination when there is (1) competent evidence of a 
current disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for VA to 
make a decision on the claim.

There is, however, an exception when as here there is a 
petition to reopen a previously denied, unappealed claim.  
According to 38 C.F.R. § 3.159(c)(4)(iii), there is no 
obligation to provide an examination for a medical nexus 
opinion unless and until there is new and material evidence 
to reopen the previously denied, unappealed claim.  And, 
here, there is no such new and material evidence concerning 
the claim for a low back disorder, so no requirement to 
schedule an examination for a medical nexus opinion.



And as for the lone remaining claim concerning the arthritis 
in the left hip, simply stated, the standards of McLendon are 
not met because there is no suggestion the Veteran had this 
condition while in the military, during the one-year 
presumptive period following his discharge, or even for many 
ensuing years.  There also is no medical nexus evidence 
otherwise suggesting this condition is related to his 
military service - including by way of a service-connected 
disability.  So a remand for an examination and/or opinion is 
not necessary to fairly decide this claim.  See 38 
C.F.R. § 3.159 (c)(4).  As his service and post-service 
treatment records provide no basis to grant this claim, but 
instead provide evidence against this claim, there is no 
basis for obtaining a VA examination and opinion.

As there is no other indication or allegation that relevant 
evidence remains outstanding, the Board finds that the duty 
to assist has been met.  38 U.S.C.A. § 5103A.

The Board is also satisfied as to substantial compliance with 
its September 2005 and November 2008 remand directives.  See 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. 
West, 11 Vet. App. 268 (1998).  This included, as mentioned, 
sending the Veteran additional VCAA notice to comply with the 
Court's decisions in Kent v. Nicholson, 20 Vet. Appellant. 1 
(2006), and Dingess/Hartman v. Nicholson, 19 Vet. Appellant. 
473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311(2007), and to also comply with 
38 U.S.C.A. § 5103(A)(b)(2) and 38 C.F.R. § 3.159(e)(1) 
regarding VA's unsuccessful attempt to obtain his SSA 
records.  See, too, 38 C.F.R. § 3.159(c)(2).  Additionally, 
the case was remanded to obtain any other relevant treatment 
records.  38 C.F.R. § 3.159(c)(1), (2) and (3).  The required 
VCAA notice was provided in the December 2008 letter, which 
also included the appropriate release form (VA Form 21-4142) 
authorizing VA to obtain the Veteran's confidential records 
from his private physicians.  But he did not complete and 
return the release forms to authorize the release of any 
additional records, and all other evidence that he has 
indicated as relevant to his claims has been obtained.



Whether there is New and Material Evidence to Reopen the 
Claim Concerning the Veteran's Low Back Disorder

The RO initially considered and denied this claim in February 
1975.  As cause for denying this claim, the RO pointed out 
there was (at least at that time) no evidence of this 
condition while the Veteran was in the military and no 
evidence otherwise linking this condition to his military 
service.  The RO sent him a letter in April 1975 notifying 
him of that decision and apprising him of his procedural and 
appellate rights, and he did not appeal.  So that decision is 
final and binding on him based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 20.200, 
20.302, 20.1103.

The Veteran filed a petition to reopen this claim in November 
1997.  Because he filed that petition before August 29, 2001, 
the Board must determine whether there is new and material 
evidence to reopen his claim under the former version of 
38 C.F.R. § 3.156.

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108 
(West 2007).  According to the former version of 38 C.F.R. 
§ 3.156, new and material evidence means not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously of record is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
See 38 C.F.R. § 3.156(a) (2008) (for the amended definition 
of "new and material evidence," effective for claims filed on 
or after August 29, 2001).

In determining whether evidence is "new and material," the 
credibility of the additional evidence in question must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 
But see Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does 
not require the Secretary [of VA] to consider the patently 
incredible to be credible").

Since the February 1975 final and binding denial of this 
claim, the additional evidence submitted consists of:  
private medical records, VA treatment records, and a personal 
statement from the Veteran.

All of this additional evidence is new in the sense that it 
has not been submitted to VA before and, thus, never 
considered.  But this additional evidence is not also 
material because it does not bear directly and substantially 
upon the specific matter under consideration and is not, by 
itself or in connection with evidence previously of record, 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2000).  
Specifically, none of this additional evidence suggests the 
Veteran's current low back disorder is etiologically linked 
to his military service from March 1956 to September 1957.  
See, e.g., Hickson v. West, 11 Vet. App. 374, 378 (1998).  
See, too, Morton v. Principi, 3 Vet. App. 508 (1992) (per 
curiam) (medical records merely describing the Veteran's 
current condition are not material to issue of service 
connection and are not sufficient to reopen claim for service 
connection based on new and material evidence.).

While the Veteran is competent, even as a layman, to attest 
to his experiencing pain and other symptoms involving his low 
back, he does not have the necessary medical training and/or 
expertise to give a probative opinion on the cause of his 
current low back disorder - and, in particular, whether this 
condition is traceable back to his military service.  This is 
a medical, not lay, determination.  See Moray v. Brown, 
5 Vet. App. 211 (1993).  Indeed, in Routen v. Brown, 10 Vet. 
App. 183, 186, aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998) (1997), 
the Court had the very same holding - again noting that 
"[l]ay assertions of medical causation cannot suffice to 
reopen a claim under 38 U.S.C. 5108."

Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection for a low back 
disorder.  38 U.S.C.A. § 5108.  In the absence of new and 
material evidence, the benefit-of-the-doubt rule does not 
apply.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

Service Connection Laws and Regulations

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or a disease that was incurred or aggravated during 
active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 
3.303(a).  

Heart disease and degenerative joint disease (i.e., 
arthritis) will be presumed to have been incurred in service 
if manifested to a compensable degree of at least 
10-percent disabling within one year after service.  This 
presumption, however, is rebuttable by probative evidence to 
the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.

So service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994). 

Direct service connection generally requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

A disorder may be service connected if the evidence of record 
reveals that the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
subsequent to service.  38 C.F.R. § 3.303(b) (2008); Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  Evidence that 
relates the current disorder to service must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495-97.  For the showing of chronic disease in service, there 
is a required combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b) (2008).  



A disability also may be service connected on a secondary 
basis if it is proximately due to or the result of a service-
connected condition.  38 C.F.R. § 3.310(a) (2008).  In 
addition, secondary service connection may be established by 
any increase in severity (i.e., aggravation) of a non-
service-connected disease or injury that is proximately due 
to or the result of a service-connected condition.  
38 C.F.R. § 3.310(b) (2008), effective October 10, 2006.  See 
71 Fed. Reg. 52,744-52,747 (September 7, 2006); see also 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

A claim for secondary service connection requires medical 
evidence that connects the asserted secondary disorder to the 
service-connected disability.  Velez v. West, 11 Vet. App. 
148, 158 (1998).  In order to establish entitlement to 
service connection on this secondary basis, there must be (1) 
evidence of a current disability; (2) evidence of a service-
connected disability; and (3) medical evidence establishing a 
nexus (i.e., link) between the service-connected disability 
and the current disability.  See Wallin v. West, 11 Vet. App. 
509, 512 (1998).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d) (2008).

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical evidence do not constitute competent medical 
evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is resolved in favor of the 
Veteran.  38 U.S.C.A. § 5107(b) (West 2007).  



A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997).  See also Bostain v. West, 11 Vet. 
App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  Lay testimony is competent, 
however, to establish the presence of observable 
symptomatology and "may provide sufficient support for a 
claim of service connection."  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  

When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or 
(3) lay testimony describing symptoms at the time supports a 
later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007). 

Entitlement to Service Connection for a Heart Murmur

As explained, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  See Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
presupposes a current diagnosis of the condition claimed, to 
at least confirm the Veteran has it).  



Here, though, the medical evidence does not show the Veteran 
has a current heart murmur or any associated disability.  A 
March 1992 VAMC treatment record indicates the Veteran had a 
history of heart murmurs, but the evaluating VA physician 
stated he was unable to detect a murmur.  The Veteran was 
diagnosed, instead, with atypical chest pain.  Again, in 
January 1993, the Veteran was diagnosed with atypical chest 
pain.  A January 1999 treatment record shows a slight 
asymptomatic heart murmur with normal EKG.

During an April 2008 VA compensation examination, the VA 
examiner, upon reviewing the claims file and personally 
examining the Veteran, determined there was no clinical 
evidence of valvular heart disease.  The VA examiner stated 
that he did not know what to make of the mention of a heart 
murmur in 1956 (during the Veteran's active military service) 
because subsequent evaluations have not detected a heart 
murmur.  Therefore, the Veteran has not met the essential 
element under Hickson that he have a current heart murmur 
disability.

Since there is no medical evidence of a current disability, 
the Veteran's claim must be denied.  See Degmetich v. Brown, 
8 Vet. App. 208 (1995); 104 F.3d 1328, 1332 (1997) (holding 
that compensation may only be awarded to an applicant who has 
a disability existing on the date of the application, and not 
for a past disability); Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 (1999) (holding that pain, alone, without a 
diagnosed or identifiable underylying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted); Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992) (in the absence of proof of the 
presently claimed disability, there can be no valid claim).  
Despite the Veteran's statements that he currently has a 
heart murmur disability, as a layman without medical 
expertise or training, his statements alone are insufficient 
to prove his claim.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991) (laypersons are not competent to render 
medical opinions, including diagnosis or etiology of a 
condition claimed).



For these reasons and bases, the preponderance of the 
evidence is against the Veteran's claim for service 
connection for a heart murmur.  And as the preponderance of 
the evidence is against the claim, the doctrine of reasonable 
doubt is not for application.  See 38 C.F.R. § 5107(b) 
(2008); 38 C.F.R. § 3.102 (2008); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Accordingly, the appeal is denied.

Entitlement to Service Connection for Arthritis in the Left 
Hip

As mentioned, the first and indeed perhaps most fundamental 
requirement for any service-connection claim is there must be 
competent evidence of the existence of the currently claimed 
disability.  See Boyer, 210 F.3d at 1353; Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) (service connection 
presupposes a current diagnosis of the condition claimed).  
The Veteran has the required diagnosis of degenerative joint 
disease, i.e., arthritis of the hip, status post left hip 
replacement, so there is no disputing he has this claimed 
condition.  

Rather, the determinative issue is whether the arthritis in 
the Veteran's left hip is attributable to his military 
service - including, as he is alleging, by way of his 
low back disorder.  See Watson v. Brown, 4 Vet. App. 309, 314 
(1993) ("A determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service.").  See, too, 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).

The Veteran's STRs are completely unremarkable for any 
complaint, diagnosis of or treatment for arthritis of the 
left hip.  The same is true for the many ensuing years after 
his military service ended, well beyond the one-year 
presumptive period for the initial manifestation of this 
condition to at least a degree of 10-percent disabling.



The post-service records show the Veteran was treated at a 
local VA Medical Center (VAMC) and by private physicians from 
October 1995 to the present for arthritis in his left hip, 
which eventually necessitated a total left hip arthroplasty 
(replacement with a prosthesis).  His military service ended 
in September 1957, and he did not first complain of arthritis 
symptoms until almost 40 years later.  This intervening lapse 
of so many years between his separation from military service 
and the first documented manifestation of this claimed 
disorder is probative evidence against his claim.  See Maxson 
v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

The Veteran's contentions notwithstanding, none of the VAMC 
or private physicians that have had occasion to evaluate or 
examine him, or anyone else for that matter, have attributed 
the arthritis in his left hip to his military service.  
They only recounted his self-reported history of chronic 
pain, without also personally commenting on whether his 
current arthritis is indeed traceable back to his military 
service, including to any trauma he may have sustained or 
disease contracted.  In Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995), the Court held that the Board is not required to 
accept a medical opinion that is based on a reported history 
and unsupported by clinical findings.  See also Leshore v. 
Brown, 8 Vet. App. 406, 409 (1995) (holding that evidence 
which is simply information recorded by a medical examiner, 
unenhanced by any additional comment by that examiner, does 
not constitute competent medical evidence); Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997) (holding that the Board 
is entitled to discount the credibility of evidence in light 
of its own inherent characteristics and its relationship to 
other items of evidence.)  In short, there is no basis to 
grant the veteran's claim on a direct or presumptive 
incurrence basis.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137; 38 C.F.R. §§ 3.303, 3.307, 3.309.

Regardless, that is not the primary basis of the Veteran's 
claim - that he had arthritis in his left hip either during 
service or within one year of his discharge.  His claim is 
predicated, instead, on the notion that his low back disorder 
either caused or at least aggravated the arthritis in this 
hip.  So he is claiming entitlement to secondary service 
connection.  38 C.F.R. § 3.310 (a) and (b) (2008).

Unfortunately, though, there also is no medical evidence 
supporting this alternative theory of entitlement.  Although 
the medical evidence of record confirms the Veteran has 
arthritis in his left hip (or at least did prior to his left 
hip replacement), his low back disorder (the alleged 
precipitating factor in the development of the problems with 
his left hip, including the arthritis) is not a service-
connected disability.  And for the reasons and bases 
discussed earlier in this decision, the evidence does not 
show that his claim for service connection for a low back 
disorder should be reopened because there is no new and 
material evidence concerning that claim.  Secondary service 
connection necessarily presumes that the disability claimed 
to be the cause of or an aggravating factor in the condition 
at issue is, itself, service connected.  And this is true 
irrespective of whether there is indeed a correlation between 
the conditions, as alleged.  See Reiber v. Brown, 7 Vet. App. 
513 (1995); Wallin v. West, 11 Vet. App. 509, 512 (1998); 
Velez v. West, 11 Vet. App. 148, 158 (1998).  That is to say, 
absent an underlying service-connected low back disability, 
it logically follows there is no possible means of linking 
the condition at issue - left hip arthritis, to the 
Veteran's military service by way of that disability inasmuch 
as it is not yet service connected.  As a layman, the Veteran 
can not establish this cause-and-effect correlation, himself.  
38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 
303, 310 (2007).  See also Layno v. Brown, 6 Vet. App. 465, 
469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  And it is a moot point, 
anyway, since his low back disorder is not yet service 
connected.

In determining whether service connection is warranted, VA is 
responsible for considering both the positive and negative 
evidence.  If the evidence, as a whole, is supportive or is 
in relative equipoise (i.e., about evenly balanced for and 
against the claim), the Veteran prevails.  Conversely, if, as 
here, the preponderance of the evidence is negative, then 
service connection must be denied.  38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  See also Dela 
Cruz v. Principi, 15 Vet. App. 143, 148-49 (2001).  


	ORDER

As new and material evidence has not been submitted, the 
petition to reopen the claim for service connection for a low 
back disorder is denied.

The claim for service connection for a heart murmur is 
denied.

The claim for service connection for arthritis of the left 
hip, including as secondary to the low back disorder, is 
denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


